DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 01/26/2022, is acknowledged.

3.  Claims 90-111 are pending.

4.  Applicant’s election the species of SEQ ID NO: 43 as the antigen, filed on 01/26/2022, is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
 
5.  Claims 11, 102-103, 105, 107-111 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

6. Claims 90-99, 101, 104, 106 are under examination as they read on the species of SEQ ID NO: 43 as the antigen

7.  Applicant’s IDS, filed 03/30/2021, is acknowledged. 

8.  The patent application and issued patents listed in the Table filed in the Remarks filed 01/26/2022 are considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1).  In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO-1449 form, must be filed within the set period for reply to this Office Action.

9.  Claim 93 and 94 is objected to because SEQ ID NO: 68/59 represents VH CDR2 and SEQ ID NO: 67/55 represents VH CDR1 while the claim recites the reverse order of the CDRs “first CDRH” and “second CDRH” (see Fig. 2).  Also, claim 93 recites X amino acid, while the Sequence Listing provides definition for the X positions, however, it is suggested that the claim be amended to recited, wherein the X# is G or S, for example. 

10. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


11.  Claims 90-99, 101, 104, 106 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The 


The claims 90-96, 98-99, 101, 104 and 106 encompass a genus of binding moieties that bind to human LSECtin comprising less than the required full sequence of 6CDRs as well as a genus of desired tolerance antigens (see at least claim 90).

Claims 9encompass a genus of anti-LSECtin antibodies comprising less than the required full sequence of 6-CDRs and partial sequences of VH CDR1-2.

Claim 93 encompasses a genus of anti-LSECtin antibody comprising VH CDR consensus sequences by mixing and matching amino acids from two different antibody clones (i.e., A1A1 and Yee antibodies) which recognizes different epitopes on LSECTin.

SEQ ID NO: 68 	SISSYYX3YTX4 	HCDR2 consensus sequence
SEQ ID NO: 59	SISSYYG YTY	HCDR2 of A1A1
SEQ ID NO: 12	SISSYYS YT S	HCDR2 YEE

SEQ ID NO: 67 	X1SX2SSI		HCDR1 consensus sequence
SEQ ID NO: 55 	LSSSSI		HCDR1 A1A1
SEQ ID NO: 9 	VSYSSI		HCDR1 YEE


Claims 90 and 99 encompass a genus of antigens as well as a subgenus of multiple sclerosis, celiac disease and/or type I diabetes antigens.

Claims 101 and 106 encompass up to 10% variation in SEQ ID NO: 43.

Claim 104 encompass a genus of anti-LSECtin antibodies comprising up to 5% variation in the VH  and VL including their CDRs and a genus of antigens. 

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of binding to LSECtin, induction of antigen-specific tolerance and reducing immune response to antigen.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or 

 The specification discloses the use of phage library consist of humanized Fab based on the anti-HER2 antibody 4D5.  Of the six CDRs, CDRL1 and CDRL2 are constant, CDRL3, CDRH1 and CDRH2 have limited diversity, and CDR-3 is completely randomized. The actual diversity of the library is 3 X 1010, which cover a broad range of targets.  The specification under Example 3 discloses the use of three SNAP-LSECtin variants for panning with the phage library. Three 96 well (~288 clones) plates comprising single closes were sent to DNA sequences.  Example 5 shows that there were six sequences on which all clones converged of the three plates sequenced.  Example 19 is directed to prophetic example to induce tolerance tin a model antigen.  No tolerance was induce in any animal model. 

The specification discloses only two species within the claimed genus of a binding moiety that binds to LSECtin comprising SISSYY, A1A1 and YEE clones.  With respect to representative number of species, see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014). Also, see MPEP 2163 II(A)(3)(a))(ii):

A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not 

With respect to antibodies that comprising less than the required 6 CDRs or comprising variation in the CDRs.  The specification provides two anti-LSECtin antibody comprising CDRH SISSYY of SEQ ID NO: 100, A1A1 and Yee, which were not random combinations of VH and VL i.e., they had specific VH domain (SEQ ID NO: 114 and 2) paired with specific VL domain (SEQ ID NO: 1 and 113, respectively).  No other VH/VL domain was provided that mix the CDRH1 of SEQ ID NO: 9,12 , CDRH2 of SEQ ID Nos:12 and 59.  The specification discloses only two species within the instant claim scope. The instant application encompasses (but does not exemplify) fragments and CDRs modification up to 5% (deletion/addition/substitution) to the claimed HCDRs of SEQ ID NOs: 9, 12, 18 and 55, 59, 63 and LCDRs including RASQSVSSAVAW, SASSLYS,  SEQ ID NO 4 and 51.  There is no teaching identifying what amino acids can be varied within the VH-CDRs and/or VL-CDRs antibody regions and still retain binding moiety, antibody or fragments capable of binding LSECtin.   Brown et al (J. Immuno. 1996 May, 3285-91 at 3290 and Tables 1 and 2) describes how a one amino acid change in the VH CDR2 of a particular antibody was tolerated whereas, the antibody lost binding upon introduction of two amino changes in the same region.  Vajdos et al. (J. Mol. Biol. 2002, Jul 5, 320(2):415-28 at 416) teach that amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen.  The scope of the claims encompasses antibodies with VH or VL that encompass variation (addition, deletion, substitution) in their CDRs.  The prior art discloses that 6 CDRs as being essential structure of antibody's binding site, and thus when intact, would provide enough structure to define the antibody's binding site (structure/function correlation) e.g., where amino acid substitutions can be made so as to change (e.g. 6CDR's) or retain (e.g., constant or variable framework) antigen binding.   Neither the prior art nor applicant's disclosure defines sufficient representative antibodies and/or sufficient structure/function correlation between modifying the VLCDRs or VHCDRs regions of the disclosed antibody and the retention of a specific binding moiety that binds the LSECtin to satisfy the WD requirement for the claims.

Neither the specification, nor the prior art provides any examples to support the premise of mixing and matching a HCDR1 and/or HCDR2 of the VH/VL of different antibodies would result in antigen binding.  The prior art does not support a definition of an antibody structure by mixing and matching the HCDR1-2 sequence of a VH  and result in functional anti-LSECtin antibody.  The specification fails to show that all HCDR1 and HCDR2 of the anti-LSECtin antibodies, A1A1 and YEE, are equivalent.  The specification fails to establish that by replacing at  HCDR1/2 of A1A1 antibody with another CDR1/2 from YEE antibody, maintains LSECtin binding.  Mixing and matching different the CDRs from different anti-LSECtin antibodies has 

It is unlikely that antibodies or fragments thereof as defined by the claims which may contain less than the full complement of CDRs from the heavy and light chain variable regions of the A1A1 and YEE antibodies fused to framework sequence, have the required binding function.    The specification provides no direction or guidance regarding how to produce antibodies as broadly defined by the claims.  Further, the specification does not teach that a functional antibody can be obtained by replacing the CDR regions of an acceptor antibody with the less than all the 6 CDRs sequences of a donor antibody.  

With respect to the recitation an antibody which does not comprise all 6 CDRs of the antibody that is produced by A1A1 and YEE antibody, the Examiner directs Applicant's attention to the training material given by Bennett Celsa, Example 2: (Ab genus: modified CDR's) slides 34-40. Example 2 of the Training material ((https://www.aipla.org/docs/default-source/committee-documents/bcp-files/2020/uspto-bcp-antibody-slides-final.pdf?sfvrsn=b377f2cc_0) which requires that the claims explicitly recite the binding antigen in addition to all 6 CDR regions for fulfillment of the written description requirements under § 112, 1. Slide 39 indicates that a claim encompasses antibodies with 6 intact CDRs as well as a subgenus of antibodies that encompass up to 10% variation (fragments and/or analogs) in the 6 CDRs lacks written description. Slide 40 provide the conclusion that, a single antibody species would not be deemed by one of skill in the art to be representative of a claim that defines an antibody that binds antigen X comprising at least 90%  homology to the 6 CDR of the VH and VL chains.

Further the claims are directed to a genus of antigen to which the tolerance is desired.  However, there is no correlation between the antigen and the tolerance desired.  Further, prevention of disease is directly related to the antigenic property of the antigenic peptide which, in itself, is related to affinity for MHC. It has been known for decades that diabetes, for example, can be cured/delayed/prevented in experimental mouse models of type 1 diabetes, yet none of the immune-based, antigen-specific, treatments or vaccines have proven effective in humans.  More specifically, a human trial amid at inducing immune tolerance to insulin failed completely (see Pozzilli et al (Diabetologia. 2000 Aug;43(8):1000-4), wherein the authors demonstrate that, while the induction of tolerance to insulin for the treatment of diabetes might have been expected (immune tolerance to insulin is easily induced in experimental inbred mice, see Zhang et al. (Natl Acad Sci U S A. 1991 Nov 15;88(22):10252-6), it simply did not occur in humans.  The authors could not speculate as to the reasons for the trial’s failure.  

 Bracamonte-Baran et al (PNAS, 114(5):1099-1104, 2017) teaches that the induction of tolerance is still an ideal and largely unachieved goal in transplantation and autoimmunity fields. 

With respect to SEQ ID NO: 43 variants, the prior art of Xia et al (J Am Chem Soc. 2006 Feb 15; 128(6): 1859–1867) dissect the relationships between the 33-residue peptide structure, LQLQPFPQPELPYPQPELPYPQPELPYPQPQPF, and DQ2 affinity, and translate these  (see Abstract). Xia et al concluded that the design of future generations of such DQ2 blocking agents will require in-depth understanding of monomeric and oligomeric analogues of this remarkable gluten antigen to facilitate MHC-TCR interactions.  Xia et al teach that altered peptide ligands can act as T cell antagonists and abrogate T cell proliferation by inducing a qualitatively different pattern of signal transduction (see Discussion). The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 3rd column).

The specification fails to satisfy the written description requirement of 35 USC 112, 1st ¶, because the specification does not disclose a rec-ognized correlation between the structure of the antigen to which tolerance is desired and the induction of antigen’s specific tolerance and reduce immune response to the antigen.  Without this correlation, those of ordinary skill in the art would not be able to identify without further testing which one or more antigens or one or more immunogenic fragments (e.g., antigen), to which the induced a antigen-specific tolerance.  The specification does not provide art-recognized structure-function correlation for the claimed one or more antigens or one or more immunogenic fragments.
 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 




12.  Claims 90-99, 101, 104, 106 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  

The pacification fails to show induction of antigen-specific tolerance and reduced immune response to the antigen using the claimed compositions. 

The specification does not reasonably provide enablement for compositions for induction of antigen-specific tolerance with anti-LSECtin binding moiety and antigen to which tolerance is desired.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.

Example 19 of the specification is directed to prophetic example to induce tolerance in a model antigen.  There is no evidence of record that demonstrates that it is the a composition comprising anti-LSECtin binding moiety and an antigen to which tolerance is desired would induce antigen-specific tolerance and reduce immune response to antigen. Example 19 is a prophetic example indicating that no underlying work has been performed, or results have actually been achieved. The lack of any working examples is exacerbated because the invention is in a highly unpredictable art-antigen-specific tolerance induction-and while the level of skill of a practitioner in the art may be high, the state of the prior art is that it is in fact unknown and untested what are the underlying antigen presentation bases of the tolerance induction of antigens associated with Celiac disease. Further, the claims are drawn to a genus of antigens and a genus of diseases.  The specification at [0010] discloses that it was unknown if this route of antigen presentation would lead to productive immunity or tolerogenic immunity. Described herein is the targeting of antigens to LSECtin to induce tolerogenic immunity, leading to new methods, 
compositions, and uses thereof for inducing antigen-specific tolerance. However, applicant’s specification fail to show that such route of antigen presentation would lead to induction of tolerogenic immunity in vivo. 

While the specification identifies any specific antigens that may be used in the claimed composition, however, the specification merely discloses that antigen may represent a therapeutic target for variety clinical conditions including multiple sclerosis, Celiac disease and Type I Diabetes. The specification then lists numerous such antigens. The specification also 

The specification does not provide empirical data to show the efficacy of an anti-LSECtin binding moiety and an antigen to which tolerance is desired and vedolizumab in any animal model, let alone human . The influence of a scientific theory should depend on its empirical and demonstrable aspects and not its underlying logic. Yet such empirical and demonstrable aspects of the claimed composition comprising the anti-LSECtin binding moiety and  an antigen to which tolerance is desired are lacked in the instant specification. It is not clear that the skilled artisan could predict the efficacy of the composition, encompassed by the claims. The specification fails to provide empirical data to show that the claimed composition would work in vivo including a human subject suffering multiple sclerosis, Celiac disease and Type I diabetes. 
 
In order for this therapy to be predictable, the composition must play a role in multiple sclerosis, Celiac disease and Type I Diabetes. Applicant has no working examples demonstrating an in vivo treatment regimen with the claimed composition comprising anti-LSECtin and antigen to which tolerance is desired to treat a human subject suffering from multiple sclerosis, Celiac disease and Type I Diabetes. Further, the lack of predictability in the art at the time the invention was made, an undue amount of experimentation would be required to practice the claimed composition which effective to induce antigen-specific tolerance with a reasonable expectation of success. One skill in the art would concluded that a strategy of using an anti-LSECtin binding moiety and an antibody which tolerance is desired would require further understanding of their role in the antigen presentation on LSEC.

Lalor et al (World J Gastroenterol., 2006, 12(34):5429-5439) teaches that it has been suggested that the presence of open fenestrations arranged in sieve plates is the only true marker of hepatic sinusoidal endothelial cells. These pores are indeed classic features of liver sinusoidal endothelial cells in vivo but present problems when used to identify cells in vitro.  All of these problems are compounded by the fact that HSEC are most commonly cultured as a monolayer of cells on matrix-coated tissue culture plates in vitro. This perturbs the normal morphology of the cells and they become flattened and rapidly lose fenestrations. Part of this effect may be the loss of paracrine signals from other cells of the sinusoid that maintain the phenotype and differentiation of HSEC in vivo.  Lalor teaches that to date there is no known single molecule that is only expressed on hepatic sinusoidal and no other type of endothelia. Cultured HSEC do exhibit some useful identifying features, however. Very low passage cells retain fenestrations in vitro for a short time but these rapidly disappear within a passage or two in culture, as does expression of VAP-1 (see Conclusions).

Further, many scientists have begun to question the value of mouse data altogether. As pointed out by Mark Davis, mice make a "lousy model" for the human immune system. He refers to mice 

“As discussed in von Herrath’s accompanying Viewpoint [4], the non-obese diabetic mouse has provided an animal model for the study of autoimmune T1D for over 20 years.
Countless ways to prevent, and a growing number of means to reverse, T1D have been documented using nonobese diabetic mice, yet in 2009, we stand unable to achieve the ultimate goal of preventing or reversing human T1D”
 
"Substantiating evidence may be in the form of animal tests which constitute recognized screening procedures with clear relevance to utility in humans.  See Ex parte Krepelka, 231 USPQ 746 (Board of Patent Appeals and Interferences 1986) and cases cited therein." Ex parte Maas, 9 USPQ2d 1746.


"First, although appellants' specification describes certain in vitro experiments, there is no correlation on this record between in vitro experiments and a practical utility in currently available form for humans or animals.  It is not enough to rely on in vitro studies where, as here, a person having ordinary skill in the art has no basis for perceiving those studies as constituting recognized screening procedures with clear relevance to utility in humans or animals". Ex parte Maas, 9 USPQ2d 1746.

"There is no evidence of record that experimental animal models have been developed in this area which would be predictive of human efficacy." Ex parte Balzarini, 21 USPQ2d 1892.

There must be a rigorous correlation of pharmacological activity between the disclosed in vitro utility and an in vivo utility to establish practical utility.

Given the relatively incomplete understanding in correlating in vitro assays and in vivo animal models to clinical treatment of tolerance involved, and the lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims, the claims are not enabled. See MPEP 2164.08.

If the use disclosed is of such nature that the art is unaware of successful treatments with chemically analogous compounds, a more complete statement of how to use must be supplied.

The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required.  A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements...However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims.” MPEP § 2164.03.


in the art.” In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling (MPEP 2164.03).” The MPEP further states that physiological activity can be
considered inherently unpredictable. With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.

Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.

13.  No claim is allowed.
 
14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 14, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644